DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to “Response to the Office Action Mailed April 14, 2021”, filed June 3, 2021 (“Reply”).  Applicant has amended Claims 1-3, 5, 8-10, 12, 15-17, and 19; has canceled Claims 4, 11, and 18; and has added Claims 21-23.  As amended, Claims 1-3, 5-10, 12-17, and 19-23 are presented for examination.
In Office action mailed April 14, 2021:
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bumgarner et al. (US 2020/0128292 A1 “Bumgarner”).


Response to Arguments
Applicant’s arguments (see Reply Pages 12-13) have been fully considered, but are not persuasive.
In particular, after further consideration of the Bumgarner reference, it is the Examiner’s position that “a method for use with a content-presentation device that is scheduled to perform a content-replacement operation” is generally shown in Fig. 5 (as introduced in [0043,0048]) “in which the content-presentation device outputs supplemental content in place of a modifiable content-segment received by the content-presentation device” provided by events of Program 208 of Fig. 2 modifiable by a content creator (as described in [0032-0035]) and overlay application associated with that event (as described in [0045]).  Additionally, the Examiner submits that Bumgarner 
Therefore, the Examiner submits that Bumgarner teaches the limitations of Claims 1-20, as amended and fully addressed in the current Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-17, and 19-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bumgarner et al. (US 2020/0128292 A1 “Bumgarner”).
In regards to Claim 1, Bumgarner teaches a method for use with a content-presentation device that is scheduled to perform a content-replacement operation  in which the content-presentation device outputs supplemental content in place of a modifiable content-segment received by the content-presentation device (events of Program 208 of Fig. 2 modifiable by a content creator, as described in [0032-0035] and overlay application associated with that event, as described in [0045]), the method comprising:
determining that the content-presentation device is unable to perform the content-replacement operation as scheduled (determination that there is not sufficient time to prepare for overlay application at Step 516, as described in [0048]); and
responsive to the determining, performing an action that facilitates the content-presentation device overlaying overlay content on the modifiable content-segment instead of outputting supplemental content in place of the modifiable content-segment (Determine Altered Presentation of Overlay at Step 520, as described in [0048] where alteration includes skipping aspects of the overlay or presenting special events, as described in [0046,0047]).
In regards to Claim 2, Bumgarner teaches the method of claim 1, wherein determining that the content-presentation device is unable to perform the content-replacement operation as scheduled comprises determining that the content-presentation device is unable to receive the supplemental content in time to perform the content-replacement operation as scheduled (insufficient time to download and warm up the overlay application, as described in [0046]).
In regards to Claim 3, Bumgarner teaches the method of claim 2, wherein determining that the content-presentation device is unable to receive the supplemental content in time to perform the content-replacement operation as scheduled comprises:

making a determination that the content-transmission delay is shorter than a predetermined threshold delay (insufficient time to download the overlay application, as described in [0046], in accordance with Step 516, as described in [0048]); and
responsive to making the determination that the content-transmission delay is shorter than the predetermined threshold delay, determining that the content-presentation device is unable to receive the supplemental content in time to perform the first content-replacement operation (execution of altered presentation of the overlay content at Step 520, as described in [0048]).
In regards to Claim 5, Bumgarner teaches the method of claim 1, wherein performing the action comprises retrieving the overlay content for use in connection with performing the content-overlay operation (overlay content retrieved in accordance with Overlay ID, as described in [0055,0056]).
In regards to Claim 6, Bumgarner teaches the method of claim 5, wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises:
transmitting, to a first computing system associated with delivery of supplemental content to the content-presentation device, a request for a link pointing to the overlay content (Overlay ID associated with the event, as described in [0037,0038]; with further reference to Media Player 400 queries to Router 406, as described in [0037]); and

In regards to Claim 7, Bumgarner teaches the method of claim 4, wherein the content-presentation device comprises a database that includes pre-downloaded default overlay content (Memory 606 of Fig. 6 including metadata and a number of specific overlay applications, as described in [0055]), and
wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises retrieving, from the database, the pre-downloaded default overlay content for use in connection with performing the content-overlay operation (Metadata Manager 618 directs Processors 604 to execute metadata and a number of specific overlay applications stored in Memory 606, as described in [0055]).
In regards to Claim 21, Bumgarner teaches the method of claim 1, wherein performing the action that facilitates the content-presentation device overlaying the overlay content on the modifiable content-segment instead of outputting supplemental content in place of the modifiable content-segment comprises causing the overlay content to be transmitted to the content-presentation device (special events are optionally embedded in advance of a major event, as described in [0047]).
In regards to Claim 22, Bumgarner teaches the method of claim 1, wherein performing the action that facilitates the content-presentation device overlaying the overlay content on the modifiable content-segment instead of outputting supplemental content in place of the modifiable content-segment comprises instructing the content-
In regards to Claim 23, Bumgarner teaches the method of claim 1, wherein the modifiable content-segment is one of a linear sequence of content segments that the content-presentation device is scheduled to receive on a channel to which the content-presentation device is tuned (events of linear Media Stream 200, as shown in Fig. 2 and described in [0032]).

In regards to Claim 8, Bumgarner teaches a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor (hardware and software, as described in [0081]), cause performance of a set of operations comprising:
determining that a content-presentation device is unable to perform a content-replacement operation as scheduled (determination that there is not sufficient time to prepare for overlay at Step 516, as described in [0048]), wherein the content-replacement operation comprises outputting supplemental content in place of a modifiable content-segment received by the content-presentation device (events of Program 208 of Fig. 2 modifiable by a content creator, as described in [0032-0035] and overlay application associated with that event, as described in [0045]); and
responsive to the determining, performing an action that facilitates the content-presentation device overlaying overlay content on the modifiable content-segment instead of outputting supplemental content (Determine Altered Presentation of Overlay 
In regards to Claim 9, Bumgarner teaches the    non-transitory    computer-readable    storage    medium    of    claim 8, wherein determining that the content-presentation device is unable to perform the content-replacement operation as scheduled comprises determining that the content-presentation device is unable to receive the supplemental content in time to perform the content-replacement operation as scheduled (insufficient time to download and warm up the overlay application, as described in [0046]).
In regards to Claim 10, Bumgarner teaches the non-transitory computer-readable storage medium of claim 9, wherein determining that the content-presentation device is unable to receive the supplemental content in time to perform the content-replacement operation as scheduled comprises:
determining a content-transmission delay between a content-distribution system and the content-presentation device (operations of metadata manager to determine time to download and warm up the overlay application and have it ready at a given time, as described in [0046]);
making a determination that the content-transmission delay is shorter than a predetermined threshold delay (insufficient time to download the overlay application, as described in [0046], in accordance with Step 516, as described in [0048]); and
responsive to making the determination that the content-transmission delay is shorter than the predetermined threshold delay, determining that the content-presentation device is unable to receive the supplemental content in time to perform the content-replacement operation (execution of altered presentation of the overlay content at Step 520, as described in [0048]).
In regards to Claim 12, Bumgarner teaches the non-transitory computer-readable storage medium of claim 8, wherein performing the action comprises retrieving the overlay content for use in connection with performing the content-overlay operation (overlay content retrieved in accordance with Overlay ID, as described in [0055,0056]).
In regards to Claim 13, Bumgarner teaches the non-transitory computer-readable storage medium of claim 12, wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises:
transmitting, to a first computing system associated with delivery of supplemental content to the content-presentation device, a request for a link pointing to the overlay content (Overlay ID associated with the event, as described in [0037,0038]; with further reference to Media Player 400 queries to Router 406, as described in [0037]); and
in response to the request, receiving, from the first computing system, the link and using the link to retrieve the overlay content from a second computing system associated with delivery of supplemental content to the content-presentation device (Media Player 400 queries to Server 404, as described in [0037,0038]).
In regards to Claim 14, Bumgarner teaches the non-transitory computer-readable storage medium of claim 12, wherein the content-presentation device comprises a database that includes pre-downloaded default overlay content (Memory 606 of Fig. 6 including metadata and a number of specific overlay applications, as described in [0055]), and


In regards to Claim 15, Bumgarner teaches a computing system (generally shown in Fig. 4, as introduced in [0037]) comprising:
a processor (CPU 1320, as described in [0082]); and
a non-transitory computer-readable storage medium (Memory 1302, as described in [0082]), having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations comprising:
determining that a content-presentation device is unable to perform a content-replacement operation as scheduled (determination that there is not sufficient time to prepare for overlay at Step 516, as described in [0048]), wherein the content-replacement operation comprises outputting supplemental content in place of a modifiable content-segment received by the content-presentation device (events of Program 208 of Fig. 2 modifiable by a content creator, as described in [0032-0035] and overlay application associated with that event, as described in [0045]); and
responsive to the determining, performing an action that facilitates the content-presentation device overlaying overlay content on the modifiable content-segment instead of outputting supplemental content in place of the modifiable content-segment (Determine Altered Presentation of Overlay at Step 520, as described in [0048] where 
In regards to Claim 16, Bumgarner teaches the computing system of claim 15, wherein determining that the content-presentation device is unable to perform the content-replacement operation as scheduled comprises determining that the content-presentation device is unable to receive the supplemental content in time to perform the content-replacement operation as scheduled (insufficient time to download and warm up the overlay application, as described in [0046]).
In regards to Claim 17, Bumgarner teaches the computing system of claim 16, wherein determining that the content-presentation device is unable to receive the supplemental content in time to perform the content-replacement operation as scheduled comprises:
determining a content-transmission delay between a content-distribution system and the content-presentation device (operations of metadata manager to determine time to download and warm up the overlay application and have it ready at a given time, as described in [0046]);
making a determination that the content-transmission delay is shorter than a predetermined threshold delay (insufficient time to download the overlay application, as described in [0046], in accordance with Step 516, as described in [0048]); and
responsive to making the determination that the content-transmission delay is shorter than the predetermined threshold delay, determining that the content-presentation device is unable to receive the supplemental content in time to perform the content-replacement operation (execution of altered presentation of the overlay content at Step 520, as described in [0048]).
In regards to Claim 19, Bumgarner teaches the computing system of claim 15, wherein performing the action comprises retrieving the overlay content for use in connection with performing the content-overlay operation (overlay content retrieved in accordance with Overlay ID, as described in [0055,0056]).
In regards to Claim 20, Bumgarner teaches the computing system of claim 19, wherein retrieving the overlay content for use in connection with performing the content-overlay operation comprises:
transmitting, to a first computing system associated with delivery of supplemental content to the content-presentation device, a request for a link pointing to the overlay content (Overlay ID associated with the event, as described in [0037,0038]; with further reference to Media Player 400 queries to Router 406, as described in [0037]); and
in response to the request, receiving, from the first computing system, the link and using the link to retrieve the overlay content from a second computing system associated with delivery of supplemental content to the content-presentation device (Media Player 400 queries to Server 404, as described in [0037,0038]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PR/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426